DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (hereinafter “Miller” US 2018 / 0136471).

As pertaining to Claim 1, Miller discloses (see Fig. 1B) a head-mounted device (110; see Page 2, Para. [0035] and [0037]; and Page 3, Para. [0040]) that is configured to allow viewing of a real-world object (see Page 3, Para. [0041] and [0043]), comprising:
a head-mounted support structure (again, see Fig. 1B);
a main display (112) that has a display device (see (200) in Fig. 2D and Fig. 2E, for example) to generate a display image and that is configured to merge the display image with light from the real-world object for viewing in an eye box (see Page 5, Para. [0053]-[0054]);
a peripheral display (114) configured to emit diffuse illumination toward the eye box (again, see Fig. 2D and Fig. 2E), wherein the peripheral display (114) is transparent (again, see Page 3, Para. [0041] and [0043]) and the real-world object is visible through the peripheral display from the eye box, and wherein the peripheral display comprises (see Fig. 2D and Fig. 2E):
light guide structures (see (200)), and
light-emitting devices (220) that provide light to the light guide structures (200), wherein the light is scattered out of the light guide structures (200) toward the eye box; and
a head-mounted support structure (i.e., a frame; again, see Fig. 1B) configured to support the main display (112) and the peripheral display (114; see Page 5 through Page 6, Para. [0055]-[0060]; and Page 7, Para. [0065]; also see Page 9, Para. [0081] and note that both the main display and the peripheral display can be light field display devices).

As pertaining to Claim 2, Miller discloses (see Fig. 2D and Fig. 2E) that the light guide structures (see (200)) comprise multiple light guide layers (again, see Fig. 2D and Fig. 2E), each of which has light-scattering structures (209) in a respective light-emission area and wherein each of the light-emitting devices (220) provides light to a respective one of the light guide layers (again, see (200) in Fig. 2D and Fig. 2E) that is scattered out of that light guide layer toward the eye box from the light-emission area of that light guide layer (again, see Page 7, Para. [0065]).

As pertaining to Claim 3, Miller discloses (see Fig. 2D and Fig. 2E) that each light-emitting device (220) is a light-emitting diode die (see Page 5, Para. [0056]).

As pertaining to Claim 4, Miller discloses (see Fig. 2D and Fig. 2E) that each light-emitting device (220) is a laser (see Page 5, Para. [0056]).

As pertaining to Claim 7, Miller discloses (see Fig. 1B) that the head-mounted support structure (again, see Fig. 1B) has a transparent member (i.e., a transparent display member and/or frame member; see (112) and the frame at (112)) surrounded by a peripheral rim member (i.e., a peripheral display member and/or frame member; see (114) and the frame surrounding (112)) and wherein the peripheral display (114) comprises optical components (see Fig. 2E) in the peripheral rim member (i.e., peripheral display member and/or frame member; see Page 3, Para. [0040]-[0041]; and Page 6, Para. [0063] and Page 7, Para. [0065]).

As pertaining to Claim 8, Miller discloses (see Fig. 1B) that the optical components (see Fig. 2E) comprise a light source (201) that emits the diffuse illumination (see Page 6, Para. [0063]).

As pertaining to Claim 9, Miller discloses (see Fig. 1B) that the optical components (see Fig. 2E) comprise adjustable optical components configured to adjust the diffuse illumination (see Page 6 through Page 7, Para. [0063]-[0066]).

As pertaining to Claim 10, Miller discloses (see Fig. 1B) that the optical components (see Fig. 2E) comprise a beam steerer (again, see Page 6 through Page 7, Para. [0063]-[0066]).

As pertaining to Claim 11, Miller discloses (see Fig. 1B) that the optical components (see Fig. 2E) comprise an adjustable lens (again, see Page 6 through Page 7, Para. [0058] and [0063]-[0066]).

As pertaining to Claim 12, Miller discloses (see Fig. 1B) that the light source (201) comprises a plurality of light-emitting devices coupled to the head-mounted support structure (again, see Fig. 1B) along the peripheral rim member (i.e., peripheral display member and/or frame member; again, see Page 6, Para. [0063]).

As pertaining to Claim 13, Miller discloses (see Fig. 1B) that the main display (112) comprises a waveguide (see (200); and see Page 3, Para. [0040]; and Page 5, Para. [0053]).

As pertaining to Claim 15, Miller discloses (see Fig. 1B) a head-mounted device (110; see Page 2, Para. [0035] and [0037]; and Page 3, Para. [0040]) that is configured to allow viewing of a real-world object (see Page 3, Para. [0041] and [0043]), comprising:
a head-mounted support structure (again, see Fig. 1B) having a transparent member (i.e., a transparent display member and/or frame member; see (112, 114) and the frame at (112, 114)) through which real-world objects are viewable from an eye box (again, see Page 3, Para. [0041] and [0043]; and see Page 4, Para. [0047], for example);
a main display (see (112) and (114); and see (200) in Fig. 2D and Fig. 2E, for example) configured to display an image to the eye box that is overlaid over the real-world objects (see Page 5, Para. [0053]-[0054]);
light guide structures (see (200)) supported by the transparent member (i.e., a transparent display member and/or frame member; see (112, 114) and the frame at (112, 114)); and
light-emitting devices (220) configured to supply light to the light guide structures (200) that is guided by the light guide structures (200) and emitted from the light guide structures (200) towards the eye box as diffuse peripheral illumination (again, see Page 3, Para. [0041] and [0043]; and see Page 5 through Page 6, Para. [0055]-[0060]; and Page 7, Para. [0065]; also see Page 9, Para. [0081]).

As pertaining to Claim 16, Miller discloses (see Fig. 2D and Fig. 2E) control circuitry (210; see Page 5, Para. [0053]-[0054]) configured to adjust the light-emitting devices (220) to supply a visual alert using the diffuse peripheral illumination (see Page 3, Para. [0043]; and Page 8, Para. [0073]).

As pertaining to Claim 17, Miller discloses (see Fig. 2D and Fig. 2E) control circuitry (210; see Page 5, Para. [0053]-[0054]) configured to adjust the displayed image and the diffuse peripheral illumination to provide object persistence as an object in the image moves from a non-peripheral vision region to a peripheral vision region (see Page 3, Para. [0043]; and Page 8, Para. [0073]).

As pertaining to Claim 18, Miller discloses (see Fig. 1B, Fig. 2D, and Fig. 2E) a head-mounted device (110; see Page 2, Para. [0035] and [0037]; and Page 3, Para. [0040], [0041], and [0043]), comprising:
a display device (see (112, 114)) that generates image light;
a head-mounted support structure (again, see Fig. 1B) that supports the display device (112, 114);
a waveguide (see (200) in Fig. 2D and Fig. 2E) that receives the image light;
an output coupler (see (209) in Fig. 2E) that is configured to direct the image light out of the waveguide (200) towards an eye box while allowing viewing of real-world objects through the output coupler from the eye box;
a light-emitting die (220); and
light guide structures (see (200, 208) in Fig. 2E) that are configured to receive light from the light-emitting die (220) and guide the light to a light scattering area on the light guide structures (200, 208) at which the light is scattered toward the eye box as diffuse illumination (see Page 5 through Page 6, Para. [0053]-[0060]; and Page 7, Para. [0065]; also see Page 9, Para. [0081]).

As pertaining to Claim 19, Miller discloses (see Fig. 1B, Fig. 2D, and Fig. 2E) that the head-mounted support structure (again, see Fig. 1B) has a transparent layer (see (142) in Fig. 1H, for example) with a peripheral portion that overlaps the light guide structures (again, see (200, 208) in Fig. 2E; and see Page 4, Para. [0047]).

As pertaining to Claim 20, Miller discloses (see Fig. 1B, Fig. 2D, and Fig. 2E) that the light guide structures (again, see (200, 208) in Fig. 2E) are configured to allow real-world images to pass through the light guide structures (200, 208) and be viewed from eye box (see Page 3, Para. [0041]; and Page 5, Para. [0053]-[0054]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Connor (US 2019 / 0064526).

As pertaining to Claim 5, Miller does not explicitly disclose that the head-mounted support structure has a transparent layer with a portion that is configured to:  pass real-world light that is parallel to a surface normal of the transparent layer; and reflect off-axis light reaching the portion at a non-zero angle with respect to the surface normal.
However, in the same field of endeavor, Connor discloses (see Fig. 42 and Fig. 43) a head-mounted display device that is configured to allow viewing of a real-world object, wherein a head-mounted support structure has a transparent layer (4201) with a portion that is configured to:  pass real-world light that is parallel to a surface normal of the transparent layer (4201); and reflect off-axis light reaching the portion at a non-zero angle with respect to the surface normal (see Page 44 through Page 45, Para. [0406]-[0407] and [0409]-[0410]).  It is a goal of Connor to provide a compact means of selectively allowing a person wearing a head-mounted display device to view an environment and/or virtual objects displayed in a field of vision, while providing high quality display with a large field of view (see Para. [0019]-[0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miller with the teachings of Connor such that the head-mounted support structure of Miller has the transparent layer suggested by Connor to provide a compact means of selectively allowing a person wearing a head-mounted display device to view an environment and/or virtual objects displayed in a field of vision, while providing high quality display with a large field of view.

As pertaining to Claim 6, Connor discloses that the portion comprises a dispersion film (again, see (4201)), the peripheral display (see (114) and Fig. 2D and Fig. 2E of Miller) further comprising a light source (see (201) of Miller) coupled to the head-mounted support structure (i.e., a frame; again, see Fig. 1B of Miller), wherein the light source (201) is configured to emit a beam of light that reflects from the dispersion film (again, see (4201) of Miller) to the eye box (again, see Page 44 through Page 45, Para. [0406]-[0407] and [0409]-[0410] of Connor).

As pertaining to Claim 14, Miller discloses (see Fig. 1B, Fig. 2D, and Fig. 2E) a light source (201), wherein the head-mounted support structure (again, see Fig. 1B) has a transparent member (i.e., a transparent display member and/or frame member; see (112, 114) and the frame at (112, 114)) with a central portion (see (112)) that overlaps the main display (112) and a peripheral portion (see (114)) that overlaps the peripheral display (114) and has a peripheral rim member (i.e., a peripheral display member and/or frame member; see (114) and the frame surrounding (112)) coupled to the transparent member (i.e., a transparent display member and/or frame member; see (112, 114) and the frame at (112, 114)) and wherein the peripheral display (114) comprises traces (i.e., wiring and/or signal medium) on the transparent member (i.e., a transparent display member and/or frame member; see (112, 114) and the frame at (112, 114)) that extend away from the peripheral rim member (i.e., a peripheral display member and/or frame member; see (114) and the frame surrounding (112)) and that are configured to supply signals to the light source (201; see Page 3, Para. [0040]-[0041]; Page 5, Para. [0053]-[0054]; and Page 6, Para. [0063] and Page 7, Para. [0065]; also see Fig. 4A and Page 8 through Page 9, Para. [0076], for example).
Miller does not explicitly disclose that the traces and/or wiring of the head-mounted support structure comprise transparent conductive material.
However, in the same field of endeavor, Connor discloses that it was well-known in the art before the effective filing date of the claimed invention to utilize transparent conductive material to implement traces and/or wiring in a head-mounted display device in order to improve the transparency of the head-mounted display device and prevent interference with a user’s view of the outside environment (see Page 22, Para. [0241]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the traces and/or wiring of the head-mounted support structure of Miller comprise transparent conductive material, as suggested by Connor, in order to improve the transparency of the head-mounted display device and prevent interference with a user’s view of the outside environment.

Response to Arguments

Applicant's arguments filed 18 March 2022 have been fully considered but they are not persuasive.  The applicant has argued that the teachings of Miller, as cited by the examiner in the First Action Interview Office Action mailed 21 January 2022, do not teach or fairly suggest the claimed “peripheral display” of at least Claim 1 because the “peripheral display” (114) disclosed by Miller in at least Figures 2D and 2E is, in fact, a “different display technology” from the “main display” (112) disclosed by Miller.  That is, the applicant has argued that Miller does not disclose a “peripheral display” that can be implemented as a “light field display” such as that disclosed in Figure 2E and is limited to “an LCD, OLED, projector, CRT, etc.” that, as such, cannot relate to the features of the “peripheral display” as claimed (see Remarks at Pages 10 and 11).  The examiner respectfully disagrees.  The peripheral display (114) disclosed by Miller is not so limited to “an LCD, OLED, projector, CRT, etc.” or a “different display technology” from that of the “main display” (112).  While Miller does state that “In some embodiments, main display 112 can utilize a different display technology that peripheral display 114,” (see Para. [0040]), there is no such limitation placed on peripheral display (114).   In fact, Miller likewise states that “Another solution involves using a customized display that covers the user’s entire field of view” (see Para. [0037]).  Miller also discloses, in at least some embodiments, “a display technology that can be used with main displays, such as main displays 102, 112, 122, 134, 136, 144, 166, 172, 184, 252, 506, 554, and 576” wherein “a peripheral display can also utilize this type of display technology” (see Para. [0081]).  Thus, the examiner respectfully disagrees that the peripheral display (114) disclosed by Miller is not the “light field display” of Figures 2D and 2E.  Therefore, the rejection of Claims 1-20 is maintained.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tervo et al. (US 2017 / 0357089) discloses (see Fig. 1A) a main display (102a) and a peripheral display (102b), wherein both the main display and the peripheral display are light field displays.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622